PER CURIAM
*414Writ granted in part. The trial court abused its discretion in admitting evidence of the prior obstruction of justice charge against defendant, as such evidence does not aid the prosecution in "proving motive, opportunity, intent, preparation, plan, knowledge, identity, absence of mistake, or lack of accident" with respect to his second degree murder charge. La. C.E. art. 404(B). The application is otherwise denied, particularly insofar as it challenges the admissibility of evidence of defendant's prior act of engaging in a vehicle-to-vehicle shooting.
CLARK, J., would deny.